On petition for rehearing, it is urged that the court erred in its application of the rule of law stated in the fourth paragraph of the syllabus to the original opinion. The rule there stated is conceded to be correct, but is said to have no application to the facts in the record. The precise contention is that, when Harris conveyed the lands 'to Crockett, the deed, although void as against the defendants in possession, was valid as between the parties and was effectual to convey Harris' title to Crockett, and that the subsequent deed of Crockett to Memminger and Ellis was effectual to divest Crockett of all title and interest in the premises, although void as against said defendants, and that the deed from Memminger and Ellis reconveying the premises to Crockett was void and ineffectual for any purpose. The inconsistency of this position is apparent at a glance. If the deed of Harris to Crockett, and that from Crockett to Memminger and Ellis, were effectual to convey title, the deed from Memminger and Ellis reconveying the premises to Crockett would, for the same reason, be equally effectual. Assuming as the original opinion holds that as against the defendants in possession all of said conveyances were void under the statute, the title in said premises as between the parties interested remained in Harris. Miller et al. v. Grayson et al., 64 Okla. 122, 165 P. 133. And Harris, as against the defendants, was entitled to maintain an action in his own name against the defendants holding adversely to him to recover possession of the lands so held and to quiet title thereto. Burckhalter et al. v. Vann,59 Okla. 114, 157 P. 1148; Buell et al. v. U-Parhar-ha et al.,60 Okla. 79, 159 P. 507. And was not estopped from maintaining such action on the ground that he had executed a deed to Crockett, for, as to defendants, such deed was absolutely void and did not work a forfeiture of his title as against them. 11 C. J. 277.
The purpose of the statute is to protect those in adverse possession from the claims of persons based upon conveyances made in contravention thereof, and the defendants cannot blow hot and cold in the same breath by saying the deed is void as to them so as to prevent the grantee from maintaining an action for the possession of said lands, yet is at the same time valid and effectual to the extent of divesting the grantor of his title therein and conveying same to grantee so as to prevent the grantor from maintaining such action. The statute was intended as a shield for the party in possession, but was never intended as a sword for his use by which to acquire title to property rightfully belonging to another.
The other questions urged are correctly disposed of in the original opinion, and the petition for rehearing is overruled.
All the Justices concur.